Case 1:20-cv-00886-PLM-PJG ECF No. 20, PageID.225 Filed 10/30/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN

CLARENCE OTWORTH,
In his individual capacity,                Case No. 1:20-cv-886
                                           Hon. Paul L. Maloney
             Plaintiff,

v.

TONY MOULATSIOTIS,
In his official capacity,
LISA SWANSON,
In her individual capacity,

       Defendants.
____________________________________________________________________
Clarence Otworth                Allan C. Vander Laan (P33893)
In Pro Se                       Cummings, McClorey, Davis & Acho, P.L.C.
187 East Daniels Rd.            Attorneys for Defendant Moulatsiotis
Twin Lake, MI 49457             2851 Charlevoix Dr., SE, Ste. 327
Ph: (231) 292-1205              Grand Rapids, MI 49546
                                Ph: (616) 975-7470
                                avanderlaan@cmda-law.com
Michaels S. Borgren (P34835)
Plunkett Cooney
Attorney for Defendant Swanson
333 Bridge Street, NW, Ste 530
Grand Rapids, MI 49504
(269) 226-6822
Mborgren@plunkettcooney.com
____________________________________________________________________




                       RESPONSE OF DEFENDANT MOULATSIOTIS
                OPPOSING PLAINTIFF’S “MOTION FOR SUMMARY JUDGMENT”
                                      (ECF NO. 14)




01211033-2
Case 1:20-cv-00886-PLM-PJG ECF No. 20, PageID.226 Filed 10/30/20 Page 2 of 3




             Plaintiff Otworth’s “Motion for Summary Judgment” (ECF No. 14) is a nearly

verbatim reprint of his other pending “Motion for Summary Judgment” (ECF No. 10). To

be specific, the only changes are the addition of an “and” in the opening paragraph, the

deletion of paragraphs 4 and 5, and an inconsequential re-wording of paragraph 25.

             In that context, Defendant Tony Moulatsiotis responds in opposition to Otworth’s

new “Motion for Summary Judgment” (ECF No. 14) by express reference to and

incorporation herein of ECF No. 12, PageID.179-191 - - i.e., Moulatsiotis’ prior response

to Otworth’s pending ECF No. 10. Otworth’s motions are defeated by the prior judgments

against him, particularly Otworth v. Budnick, 594 Fed. Appx. 859 (6th Cir. 2014).

             Indeed, as explained in Moulatsiotis’ prior submissions, this Court has already

recognized the preclusive effect of the Otworth v. Budnick decision against any further

claims by Otworth in this regard.           (ECF No. 8-4, PageID.82-108; ECF No. 8-5,

PageID.110-115; ECF No. 8-7, PageID.130-148; ECF No. 8-8, PageID.150-152). On

October 27, 2020, the United States Court of Appeals for the Sixth Circuit issued its orders

affirming these prior decisions of this Court. (Ex A: 6th Circuit Order, Otworth v. Fifth

Third Bank, et al., 6th Cir. Case No. 20-1286; Ex B: 6th Circuit Order, Otworth v.

Moulatsiotis, et al., 6th Cir. Case No. 20-1303).

             Again, Otworth’s succession of Complaints is nothing but harassment of the

Defendants in defiance of the prior judgments of this Court and the Sixth Circuit.

Otworth’s persistent and redundant submissions to this Court only confirm why this Court

should enter an order subjecting Otworth to pre-filing review of any future complaints that

he submits to the clerk. Feathers v. Chevron U.S.A., Inc., 141 F.3d 264, 269 (6th Cir.

1998), Tropf v. Fidelity National Title Ins. Co., 289 F.3d 929, 940 (6th Cir. 2002).




01211033-2                                       1
Case 1:20-cv-00886-PLM-PJG ECF No. 20, PageID.227 Filed 10/30/20 Page 3 of 3




                                  Respectfully submitted,

                                  CUMMINGS, McCLOREY, DAVIS & ACHO, P.L.C.

Dated: October 30, 2020           /s/ Allan C. Vander Laan
                                  Allan C. Vander Laan (P33893)
                                  Attorneys for Defendant Moulatsiotis
                                  Cummings, McClorey, Davis & Acho. P.L.C.
                                  2851 Charlevoix Drive, SE, Ste. 327
                                  Grand Rapids, MI 49546
                                  616/975-7470


                             CERTIFICATE OF COMPLIANCE

Defendant, Tony Moulatsiotis, in compliance with LCivR 7.2(b)(i), used 304 words in his
Response Opposing Plaintiff’s “Motion for Summary Judgment” (ECF No. 14). Microsoft
Word 2013 (Official Microsoft Version Number is 15.0.5031.1000) is the word processing
software used to generate the word count in the attached brief.



                              CERTIFICATE OF SERVICE

I hereby certify that on October 30, 2020, I electronically filed the with the Clerk of the
Court, Defendant Moulatsiotis’ Response Opposing Plaintiff’s “Motion for Summary
Judgment” (ECF No. 14) using the ECF system which will send notification of such filing
to all counsel of record.

I hereby certify that I have mailed by United States Postal Service the same to the
following non-ECF participants:

Clarence Otworth
187 East Daniels Rd.
Twin Lake MI 49457

                                                              /s/ Allan C. Vander Laan
                                                              Allan C. Vander Laan




01211033-2                                  2
